         Case 8:18-cv-02718-MSS-SPF Document 1-2 Filed 11/05/18 Page 1 of 1 PageID 73

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida


                      JON D. JENKINS                                 )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No.
                                                                     )
        ST. PETERSBURG COLLEGE BOARD OF                              )
                    TRUSTEES                                         )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) ST. PETERSBURG COLLEGE BOARD OF TRUSTEES
                                           C/O Dr. Tanjua Williams, President
                                           6021 142nd Avenue North
                                           Clearwater, FL 33760




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Jordan T. Isringhaus
                                           Aaron M. Swift
                                           Swift & Isringhaus, P.A.
                                           10460 Roosevelt Blvd. N, Suite 313
                                           St. Petersburg, FL 33716


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:             11/05/2018
                                                                                          Signature of Clerk or Deputy Clerk
